cDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1 and 4-12 are pending in this application.
Claims 7-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 June 2020.

Claims 1, 4-6, and 12 are examined.


Examiner’s Remarks – Claim Interpretation
Claim 1 as amended recites, “the first capsule and second capsule exhibit controlled-release of the first and second active materials.”  The phrase “controlled-release” is not specifically defined in the as-filed specification, and therefore shall be given its broadest reasonable interpretation, i.e., wherein the first capsule and second .


Terminal Disclaimer
The terminal disclaimer filed on 18 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,885,009 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Withdrawn Rejections
The rejection of claims 1, 4-6, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,885,009 is withdrawn in view of Applicant’s Terminal Disclaimer filed 18 October 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-6, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites, “a capsule delivery system comprising a first capsule containing a first capsule wall encapsulating a first active material and a second capsule containing a second capsule wall encapsulating a second active material, wherein the first capsule and second capsule differ in release properties due to their polymer walls having been made using the same polymer and different curing temperatures, curing times, or a combination thereof, and the first capsule and second capsule exhibit a controlled-release of the first and second active materials.”
Thus, the capsule delivery system is now defined by its physical property of a controlled release of the first and second active materials.  However, it is not clear which combinations of capsule walls, and their respective curing temperatures and times, along with active materials, and in what weights and amounts of each ingredient, possess this property, because the boundaries imposed by the functional language are insufficiently defined, and thus the metes and bounds of the claims remain unclear.
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  The claim merely states a functional characteristic without Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or Applicant could amend the claims to recite the particular structure that accomplishes the function.

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.  
Applicant argues that, in so far as the walls of the first and second capsules are prepared with the same polymer the composition of the claimed capsules is definite.  This argument is not persuasive because it is still not clear which choices of polymer wall, and their respective curing temperatures and times, along with active materials, and in what weights and amounts of each ingredient, possess the claimed property of controlled release.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 11 November 2020:
Claims 1, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Janszen in view of Popplewell et al. (“Popplewell”, US 2012/0093899, cited by Applicant in IDS filed 15 March 2019).
Regarding claims 1 and 4, Janszen teaches fabric softening compositions comprising two specific encapsulated perfume compositions, providing an improved laundry experience to consumers (e.g., abstract).  The encapsulate perfume compositions are encapsulated in a shell (i.e., capsule wall) to form a perfume microcapsule (e.g., paragraph [0020]), and thus each capsule comprises a capsule wall and active material (perfume).  
Janszen does not specifically teach the limitation wherein the first capsule and second capsule differ in curing temperatures or curing times (Applicant’s elected species; claim 1 as amended).
Popplewell teaches a process for preparing a capsule product through the increase in the polymerization cure temperature and cure time during the capsule-making process (Abstract). Popplewell teaches the curing temperatures are from 80°C to 135°C (Table 9).  Popplewell also teaches a curing time of 60 minutes (Table 11) and curing times of “longer than two hours” [0018]. Popplewell provides motivation of adjusting the polymerization cure temperature due to the curing temperature’s ability to retain the volatile fragrance components within the capsule ([0016] and Tables 9-11). Thus, the curing time and temperature will affect the resulting fragrance stability the 
Regarding the properties of a controlled-release (claim 1) and stability (claim 12), it is noted that, since the invention of the combined prior art comprises the same components as the claimed invention, the same properties would be expected to result, absent evidence to the contrary.  It is additionally noted that, since Popplewell teaches different stabilities based on different curing temperatures and times (e.g., Tables 9-11), the skilled artisan would find it obvious to control the release of the fragrance by adjusting its stability within the capsule, depending on the desired effect.
Regarding claims 5 and 6, Janszen discloses its compositions typically have about 2% to about 20%, alternatively from about 3% to about 17%, alternatively from about 5% to about 15%, alternatively combinations thereof of a fabric softening active (e.g., paragraph [0033]), and therefore the skilled artisan would easily envisage an amount of fabric softening active within the ranges instantly claimed.

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.  
Applicant argues the teachings of the cited references fail to teach or suggest a composition wherein the first and second capsules differ in release properties, due to the limitations of instant claim 1.  Applicant argues Popplewell does not teach or suggest providing a combination of capsules having different curing temperatures and curing times in the same composition.  Applicant also argues neither Janszen nor Popplewell teach or suggest that a combination of differing capsules with different cure temperatures and/or cure times would lead to the claimed controlled release.
This argument is not persuasive.  Popplewell provides motivation of adjusting the polymerization cure temperature due to the curing temperature’s ability to retain the volatile fragrance components within the capsule ([0016] and Tables 9-11), and thus controls the release profile of the fragrance (since a fragrance would necessarily be released when it is no longer retained within the capsule). Thus, the curing time and temperature will affect the resulting fragrance stability, and corresponding release profile, of the final product. Therefore, the curing time and temperature can be optimized to reach the desired fragrance stability.  Additionally, since Popplewell teaches different stabilities based on different curing temperatures and times (e.g., Tables 9-11), the skilled artisan would find it obvious to control the release of the fragrance by adjusting its stability within the capsule, depending on the desired effect.  Therefore, since Janszen teaches two specific encapsulate perfume compositions, and Popplewell teaches the different curing times and temperatures to affect the resulting fragrance 
Applicant also argues the consumer products as instantly claimed provide a controlled release, which results in benefits such as high stability and superior sensory performance or time, citing pages 40-51 of the specification.  Applicant argues sample 1, composed of capsules 1 and 2, provides a linear release profile, but asserts samples labeled comparative 1’ and comparative 1 do not.
This argument is not persuasive.  It is not clear how the release profile is linear, because the changes do not appear to be linear, since the changes at each stage (damp, pre-rub, and post-rub) are not constant (e.g., see Table 7) and thus do not create a linear profile.  Additionally, Popplewell already teaches high stability from its capsules, and thus properties of stability are neither surprising nor unexpected.  Furthermore, it is noted that, even assuming arguendo the results obtained are unexpected, the cited results are for a single polymer material Alcapsol 200/Cymel® 385) with two specific curing temperatures (125°C and 80°C) and having two specific fragrance materials (Jillz and Greenfields).  However, the claims recite any polymer wall, any combination of curing time(s) and/or temperature(s), and any combination of 
Therefore, it is the Examiner’s position that the claims are rendered obvious.



Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.F/           Examiner, Art Unit 1611                                                                                                                                                                                             
/Melissa L Fisher/           Primary Examiner, Art Unit 1611